Citation Nr: 0314645	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  96-35 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals 
of low and mid back injury with thoracic diskectomy and 
partial rib removal.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel

INTRODUCTION

The appellant is a veteran who had active military service 
from October 1983 to October 1995.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a May 
1996 rating decision by the Winston-Salem, Regional Office 
(RO) of the Department of Veterans Affairs (VA) which, in 
part, granted service connection for a back disorder, and 
assigned a 10 percent rating.  By rating action of June 2000, 
the RO increased the rating to 40 percent.  In October 2002, 
the veteran testified before the undersigned, sitting at the 
RO.


REMAND

In January 2003, the Board undertook additional development 
on the instant claim under 38 C.F.R. § 19.9(a)(2), by 
scheduling the veteran for VA orthopedic and neurological 
examinations.  That development was not completed, as the 
veteran failed to appear for the examinations.  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and 19.9(a)(2)(ii).  See Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
__F.3d__, Nos. 02-7304, -7305, -7316, (Fed. Cir. May 1, 
2003).  The Federal Circuit held that 38 C.F.R. § 19.9(a)(2) 
was invalid because, in conjunction with 38 C.F.R. § 20.1304, 
it allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration and without 
having to obtain the appellant's waiver, which was contrary 
to 38 U.S.C. § 7104(a).  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) was invalid because it provided 30 
days to respond to notice, which was contrary to 38 U.S.C. § 
5103(b), which provides the claimant one year to submit 
evidence.  

The Board also notes that the regulations governing ratings 
of intervertebral disc syndrome were revised effective 
September 23, 2002.  The Court has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the Secretary of VA (Secretary) to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, ratings based on the revised regulations 
may not be assigned prior to the effective date of the 
regulations.  It is also noteworthy that inasmuch as this 
appeal stems from a disagreement with the initial rating 
assigned following the grant of service connection, "staged 
ratings" are for consideration.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Accordingly, the case is REMANDED to the RO for the following:  

1.  The RO should review the claims file 
to ensure that any further notification 
or development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
in sections 3 and 4 of the VCAA 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are satisfied.  

2.  The RO should then readjudicate the 
claim.  The review must encompass 
consideration of both the old and new 
criteria for rating intervertebral disc 
syndrome under the Court's holding in 
Karnas, supra, and should include 
consideration of the possibility of 
"staged ratings."  If the benefit 
sought remains denied, the veteran and 
his representative should be issued an 
appropriate Supplemental Statement of the 
Case and afforded the requisite period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

No action is required of the appellant until he is notified.  
He has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




